TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00523-CV



 Texas Workforce Commission; Diane D. Rath, in her capacity as Chairman of the Texas
  Workforce Commission; Commissioner Terrence P. O’Mahoney; Commissioner Ron
            Lehman; Executive Director Cassie Carlson Reed, Appellants

                                                v.

                          Center for Public Policy Priorities, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. GN303148, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants filed a motion to dismiss this appeal because the parties have entered into

an “Agreed Final Order Granting Dismissal” of their claims in the trial court, thus mooting this

appeal. Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellants’ Motion

Filed: January 29, 2004
2